Catron, Judge,
delivered the opinion of the court.- Defendant was indicted in the Davidson "county court for a riot, was taken, pleaded guilty, and was fined five dollars and the costs. A fieri facias issued and was levied upon his property. He filed his petition for a certiorari and supersedeas in the circuit court, alleging that he was an infant when the judgment below was rendered. The cause was brought into the circuit court, and on motion, the fieri facias was quashed because of the infancy of the défendant. From this j udgment the attorney for the state appealed in error to this court.
The only question is, can an infant be fined and adjudged to pay costs, and his property seized during his minority?
In England no costs are paid by the convicted defen. dant, but that an infant over 14 years of age may be convicted of a crime and fined, has never been doubted. (1 Hale. P. C. 20, 21, 22. 4 Black. Com. 22. 3 Bac. Abr. Infant H.
In civil causes in England, the better opinion is, that where the infant is responsible for necessaries, or liable for trespasses and torts, and judgment rendered against him as a defendant, he is liable for costs. (Dyer’s Rep. 104. 2 Strange, 1217. 13 East, 6.
And if judgment be given against an infant plaintiff, the execution must follow the judgment, until it be reversed ; you cannot quash the execution and let the judgment stand. The cases in Strange and East are to this point.
The judgment in this case stands unreversed, and there*482fore the execution could not be set aside, should it be erroneous.
Dozier and Thompson, for plaintiff in error.
Andrew Hays, Attorney General, for the state.
Costs are adjudged in this state by force of our statutes. T¡ie on]y one that need be cited is that of 1813, ch. 136, sec. 2, which authorizes judgment and execution for costs in all cases of capital felons as well as others, who may he convicted. Our practice has been uniform in making no distinction between infant and adult offenders in this respect. Let the judgment be reversed, and the certiorari dismissed, with directions to the county court to proceed with its judgment.
Judgment reversed.